Citation Nr: 9933467	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  98-05 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1943 to 
December 1945.

This appeal arises from a November 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York.


FINDINGS OF FACT

1.  The veteran's death certificate shows that he died on 
July [redacted], 1997, of hepato-renal failure, due to or as a 
consequence of coronary artery failure, due to or as a 
consequence of ventricular arrhythmia.  No autopsy was 
performed.

2.  At the time of the veteran's death, service connection 
was in effect for pes planus, rated as 30 percent disabling; 
varicose veins, formerly rated as phlebitis, rated as 10 
percent disabling; dermatophytosis, both hands, formerly 
rated as jungle rot, rated as 10 percent disabling; and 
anxiety reaction, rated as 10 percent disabling.  The 
combined rating was 50 percent.

3.  There is no medical evidence of a nexus between the cause 
of the veteran's death and an inservice injury or disease or 
any other incident of service.


CONCLUSION OF LAW

The appellant's claim for service connection for the cause of 
the veteran's death is not well grounded.  38 U.S.C.A. 
§§ 1110, 5107(a) (West 1991); 38 C.F.R. § 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
In addition, certain chronic diseases, such as 
cardiovascular-renal diseases, including hypertension, may be 
presumed to have been incurred during service if they become 
manifest to a compensable (10 percent) degree within an 
applicable period after separation from active duty.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  No conditions other than those listed 
in § 3.309(a) can be considered chronic for purposes of 
presumptive service connection.  38 C.F.R. § 3.307(a).

The United States Court of Appeals for Veterans Claims 
(Court) has established rules for the determination of a well 
grounded claim based upon the chronicity and continuity of 
symptomatology provisions of 38 C.F.R. § 3.303(b).  The Court 
has ruled that the chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).  The rules concerning chronicity and continuity of 
symptomatology, however, still require "medical expertise" 
to relate the veteran's present disability to his or her 
post-service symptoms.  Savage, 10 Vet. App. at 497-98.

The initial question which must be answered in this case is 
whether the veteran has presented a well grounded claim for 
service connection.  In this regard, the veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded," that is, the claim must be plausible and capable 
of substantiation.  See 38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (established by lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S.Ct. 
2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Additionally, service connection may be granted for the cause 
of a veteran's death when a service-connected disability 
either caused or contributed to death.  The issue involved 
will be determined by exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran, including, particularly, autopsy reports.  A 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  Contributory cause of death is inherently 
one not related to the principal cause.  In determining 
whether a service-connected disability contributed to death, 
it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The Court has further indicated that in order for a service 
connection claim for the cause of the veteran's death to be 
well-grounded, there must be competent evidence:  i) of 
current disability, fulfilled by the condition that caused 
the veteran's death (a medical diagnosis); ii) of incurrence 
or aggravation of that disease or injury in service (lay or 
medical evidence), and; iii) of a nexus between that 
inservice injury or disease and the current disability 
(medical evidence).  See Carbino v. Gober, 10 Vet. App. 507, 
509 (1997).  The last two requirements must be supported by 
evidence of record.  Id.; Ruiz v. Gober, 10 Vet. App. 352, 
356 (1997); Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), 
aff'g, 9 Vet. App. 40 (1996).  The Board emphasizes, however, 
that the doctrine of reasonable doubt does not ease the 
veteran's initial burden of submitting a well-grounded claim.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

The veteran's death certificate shows that he died on July 
[redacted], 1997, of hepato-renal failure, due to or as a consequence 
of coronary artery failure, due to or as a consequence of 
ventricular arrhythmia.  No autopsy was performed.

The veteran's service medical records reveal no evidence that 
he was seen for any liver, kidney, or cardiovascular 
problems, including hypertension, during his military 
service.

No medical evidence has been submitted showing that any 
disease subject to presumptive service connection, including 
cardiovascular-renal disease or hypertension, was manifested 
to a compensable (10 percent) degree within one year of the 
veteran's discharge from service.  See 38 C.F.R. § 3.309(a).

At the time of the veteran's death, service connection was in 
effect for pes planus, rated as 30 percent disabling; 
varicose veins, formerly rated as phlebitis, rated as 10 
percent disabling; dermatophytosis, both hands, formerly 
rated as jungle rot, rated as 10 percent disabling; and 
anxiety reaction, rated as 10 percent disabling.  The 
combined rating was 50 percent.

The veteran's July 1997 terminal hospitalization report 
indicates a final diagnosis of right sided congestive heart 
failure, with secondary diagnoses of ascites (accumulation of 
serous fluid in the peritoneal cavity), coagulation 
abnormality, ventricular tachycardia, known coronary artery 
disease, hepatic encephalopathy, hyperammonemia, chronic 
renal failure, interstitial fibrosis, dilated cardiomyopathy, 
pulmonary hypertension, chronic obstructive pulmonary 
disease, degenerative joint disease of the knees, asbestosis, 
and hyperthyroidism.  The report also indicated the veteran 
had been poorly compliant with his medical regimen, including 
respiratory treatments.  An emergency room evaluation 
indicated significant congestive heart failure with hepatic 
congestion and elevated liver function tests.  The report 
also indicates the veteran had a difficult course in the 
intensive care unit with worsening liver functions as well as 
clotting studies secondary to the liver congestion.  There is 
no opinion in this report, however, and no other evidence has 
been submitted, which indicates any relationship between the 
veteran's active duty service, some fifty-two years 
previously, and the cause of his death, or to any service-
connected disorder, including an anxiety reaction disorder.

Indeed, the only evidence of record which alleges that the 
veteran's cause of death was the result of an inservice 
injury or disease or his service-connected anxiety reaction 
disorder are the appellant's statements in the various 
documents she has submitted while advancing her claim.  
However well-intentioned those statements may be, the Board 
notes that the appellant, as a lay person, is not qualified 
to offer opinions regarding the etiology of the disorders 
which caused the veteran's death.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  See also Heuer v. Brown, 7 Vet. App. 379, 384 
(1995), citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), 
in which the Court held that a veteran does not meet his or 
her burden of presenting evidence of a well grounded claim 
where the determinative issue involves medical causation and 
the veteran presents only lay testimony by persons not 
competent to offer medical opinions.  Where, as here, the 
determinative issue involves medical etiology, competent 
medical evidence that the claim is plausible is required in 
order for the claim to be well grounded.  LeShore v. Brown, 8 
Vet. App. 406, 408 (1995).

A well grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Consequently, as a well grounded claim 
for the cause of the veteran's death requires medical 
evidence of a nexus between an inservice injury or disease, 
or a service-connected disorder, and the cause of the 
veteran's death, in order to be plausible, as noted above, 
and no such evidence has been submitted, the appellant's 
claim for service connection for the cause of the veteran's 
death must be denied as not well grounded.  See Carbino, 
supra; Ruiz, supra; Ramey, supra.

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make the appellant's 
service connection claim "plausible."  See generally 
McKnight v. Gober, 131 F.3rd 1483, 1484-85 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).

With regard to the veteran's service representative's 
argument, in the January 1999 Informal Brief Presentation, as 
to the duty to assist noted in VA Adjudication Manual M21-1, 
the Board notes that this contention has been addressed by 
the Court in the case of Morton v. West, No. 96-1517 (U.S. 
Vet. App. July 14, 1999).  That case essentially held that 
the provisions of Manual M21-1 were, for the most part, only 
interpretive provisions designed to facilitate the execution 
of 38 U.S.C.A. and 38 C.F.R., and were not intended to create 
new rights in conflict with the statutes or regulations.  To 
that extent, the Court held the provisions of M21-1 that 
conflict with 38 U.S.C.A. § 5107(a), as to the development of 
a claim prior to a finding of well groundedness, were of no 
force and effect.  The Court specifically held that, absent 
the submission and establishment of a well grounded claim, VA 
cannot undertake to assist a veteran in developing facts 
pertinent to his or her claim.  See also Horne v. West, 11 
Vet. App. 9 (1998) (per curiam); Epps v. Gober, 126 F.3d 
1464, 1467-68 (Fed. Cir. 1997), aff'g sub nom. Epps v. Brown, 
9 Vet. App. 341 (1996).  Subsequently, in August 1999, by VBA 
Letter 20-99-60, the Veterans Benefits Administration 
rescinded those sections of Manual M21-1 which instructed VA 
to fully develop a claim before deciding whether or not it 
was well grounded.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

